DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 June 2022 has been entered.
 
Status of the Claims
Claims 1-11, 13, 14, and 17-20 are pending, presented for examination, and rejected as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11, 13, 14, and 17-20 stand rejected under 35 U.S.C. 103 as being unpatentable over Giliyar (U.S. PGPub. 2010/0173882), in view of Dudley (U.S. PGPub. 2008/0317844).
Applicants claims are directed to oral dosage forms combining 8R, 9S, 10R, 13S, 14S, 17S)-10,13-dimethyl-3-oxo-1,2,6,7,8,9,11,12,14,15,16,17-dodecahydrocyclopenta[a]phenanthren -17-yl tridecanoate (also known as testosterone tridecanoate) provided in an amount “where loading of said API in said pharmaceutical carrier…release profile stability of said API”, and additives or stabilizing agents.  The Examiner notes that this functional language describes a structural limitation: the amount of active agent to be included in the composition.  A patent applicant is free to recite features of an apparatus either structurally or functionally.  See In re Swinehart, 58 C.C.P.A. 1027, 439 F.2d 210, 212, 169 USPQ 226, 228 (CCPA 1971) ("[T]here is nothing intrinsically wrong with [defining something by what it does rather than what it is] in drafting patent claims.").  Yet, choosing to define an element functionally, i.e., by what it does, carries with it a risk; where the Patent Office has reason to believe that a functional limitation is satisfied by the prior art, the burden is shifted to applicants to demonstrate otherwise.  "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  This is an element addressed by the limitations of dependent Claim 2, which specifies that the API is to be present in the compositions of Claim in in concentrations of between about 23-32% w/w.  Art which addresses this range of active agent concentrations will be considered as addressing the functional limitation of Claim 1.  Claim language is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  Particularly, an intended use will not limit the scope of the claim because it merely defines a context in which the invention may operate.  Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).  As such, the functional language of Claims 11 and 20 are not considered by the office as effectively limiting the identity of the compositions which have been claimed, least of all as regards the identity of the “Additives or stabilizing agents” recited, as the claims themselves explicitly recite specific chemical compounds which satisfy this functional language, ore represent results to be observed when the claimed compositions are used in a certain manner.  Dependent claims specify the amount of testosterone ester or stabilizing agent to be incorporated into the compositions claimed, or specify particular carriers, additives, and stabilizing agents which are to be included.  Specifically, the examiner notes that Claims 6 and 7 require the additive or stabilizing agent be (9Z)-octadec-9-enoic acid (oleic acid).  A non-solid soft gel capsule addresses Claims 9 and 10, polyethoxylated castor oil represents the components of Claims 17 and 18, and glyceryl palmitostearate as representative of the additive or stabilizing agent to be included in the dosage forms.  
Giliyar describes delayed release oral dosage forms of testosterone alkyl esters.  [0002].  These dosage forms are described as capable of providing plasma testosterone concentrations in excess of 300 ng/dL, [0003; 0054-59], and of releasing less than 100% of the dose at 0.25 hours but in excess of 80% of the dose at 4 hours.  [0061; 69].  The dosage forms are described as combining the testosterone ester with any of lipophilic or hydrophilic carriers, and combinations thereof, with a preferred hydrophilic carrier represented by the hydrophilic triglyceride polyethoxylated hydrogenated castor oil, which may be present in amounts of up to 10% of the composition.  [0007; 0037].  An exemplary embodiment contains between 10-1000mg of a testosterone C2-C13 alkyl ester.  [0010].  Giliyar indicates that the dosage form can be in the form of a semi-solid, gel, jelly or paste, [0037], which the examiner considers equivalent to the instantly claimed non-liquid or non-solid compositions of Claims 8 and 9, and that the dosage forms may take the form of either hard or soft gelatin capsule recited by instant Claim 10.  [0129].  Giliyar indicates that the testosterone ester can represent anywhere from 10-30% of the capsule formulations, and more particularly between 15-25% of the formulations, a range overlapping and therefore rendering obvious the concentrations of API recited by the instant claims.  [0051; 0136], see Giliyar described the lipophilic carriers as incorporating fatty acids to be included in concentrations of between about 40-80%, specifying that oleic acid is known to be useful in formulating oral dosage forms of testosterone alkyl esters.  [0069].  Giliyar indicates that hydrophilic carrier such as polyethoxylated hydrogenated castor oil can be included in concentrations falling within the range of about 10-40% of the composition, either alone or in combination with a polyethylene glycol such as the PEG 8000 applicants rely upon in their exemplary embodiments.  [0047-50].  These concentration ranges overlap the ranges of each of the claimed concentration ranges for (9Z)-octadec-9-enoic acid, polyethylene glycol, and polyethoxylated hydrogenated castor oil set forth in the instant claims, rendering them obvious thereby.  See In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) (“A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art.”).  Giliyar indicates that each of hydrophilic and lipophilic surfactants provide desirable characteristics to the testosterone ester compositions into which they are incorporated, including but not being limited to increasing solubility of the active ingredient or improving any or all of the absorption, or stability of the active ingredient.  [0084].  Giliyar describes glyceryl palmitic/stearic diglycerides as suitable surfactants for use in the hydrophilic portion of the composition, [0099], while also indicating that polyoxyethylene alkyl ethers are understood to behave in the manner described for hydrophilic surfactants, [0113], and fatty acids are understood to behave in the manner described for lipophilic surfactants.  [0118].  Giliyar therefore suggests that incorporating polyoxyalkylene ethers such as polyethylene glycol or fatty acids such as oleic acid would be understood by the skilled artisan as usefully improving the solubility of active agents formulated using either or each agent.  Giliyar indicates that flavorings may suitably be included in the orally deliverable testosterone ester compositions.
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation.  Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989).  Where, as here, the reference does not provide any motivation to select this specific combination of testosterone ester, oleic acid, polyethoxylated hydrogenated castor oil, glyceryl palmitostearate, and PEG 8000 in the concentrations claimed, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to have selected various combinations of various disclosed ingredients such as a testosterone ester, oleic acid, polyethoxylated hydrogenated castor oil, glyceryl palmitostearate, and PEG 8000 in the concentrations claimed from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.”
Even given the encompassing nature of the disclosure, Giliyar does not specify the use of testosterone tridecanoate as the testosterone C2-C13 alkyl ester which Giliyar nevertheless explains is useful in the compositions disclosed.
Dudley describes controlled release oral formulations containing testosterone alkyl esters combined with hydrophilic and lipophilic surfactants which both solubilize and stabilize the testosterone esters so formulated.  [0007].  A particularly disclosed testosterone alkyl ester is testosterone tridecanoate.  (Claim 66).
It would have been prima facie obvious for one having ordinary skill in the art at the time of the instant invention to have used the testosterone tridecanoate described by Dudley as the testosterone C2-C13 alkyl ester in the compositions of Giliyar, because generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (indicating that "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.”).  Here, it cannot seriously be contested that testosterone tridecanoate is a C13 alkyl ester of testosterone.  As Giliyar describes the use of any testosterone C2-C13 alkyl ester in the compositions described therein, and Dudley establishes that at the time of the instant application testosterone tridecanoate was indeed known to be a testosterone C13 alkyl ester suitable for inclusion in oral dosage forms for the delivery of testosterone, the instant claims appear little more than the predictable use of prior art elements according to their established functions and obvious thereby.

Claims 1-11, 13, 14, and 17-20 stand rejected under 35 U.S.C. 103 as being unpatentable over Giliyar as modified by Dudley as applied to Claims 1-14 and 17-20 above, and further in view of Liang (U.S. PGPub. 2010/0266645).
Giliyar and Dudley, discussed in greater detail above, suggest oral sustained delivery dosage forms combining testosterone tridecanoate and oleic acid, polyethoxylated hydrogenated castor oil, glyceryl palmitostearate, and PEG 8000 in the concentrations claimed.
However, while not technically required as the menthol formerly recited by each of Claims 15 and 16 is now no longer required, but is instead one of among the Markush-type listing of alternative additive or stabilizing agents recited by amended Claim 1, neither of Giliyar and Dudley, despite generically teaching the value of including various flavoring agents, disclose using menthol in the concentrations claimed.
Liang describes sustained release orally deliverable dosage forms, [0022], which also advantageously incorporate flavoring agents.  [0029].  A particularly recited flavoring agent is the instantly claimed menthol, which Liang indicates can suitably be included in sustained-release oral dosage forms in amounts less than 50%, and more preferably less than 10% by weight.  [0029].
It would have been prima facie obvious for one having ordinary skill in the art at the time of the instant invention to have used menthol in concentration of between 10-50% by weight as a flavoring agent in the compositions of Giliyar as modified by Dudley, because Liang describes such concentrations of flavoring agents such as menthol as suitable for inclusion in orally deliverable sustained-release drug formulations.  On this basis, the use of this concentration of menthol is obvious because generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (indicating that "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.”).

Response to Arguments
Applicant's arguments filed 2 June 2022 have been fully considered but they are not persuasive.
Applicants argue that the newly added language functionally describing the additives or stabilizing agents to be combined with the testosterone esters, liquid pharmaceutical carrier, and optional excipients are not taught by the art of record.
Applicants are again reminded that they are free to recite features of an apparatus either structurally or functionally.  See In re Swinehart, 58 C.C.P.A. 1027, 439 F.2d 210, 212, 169 USPQ 226, 228 (CCPA 1971) ("[T]here is nothing intrinsically wrong with [defining something by what it does rather than what it is] in drafting patent claims.").  Yet, choosing to define an element functionally, i.e., by what it does, carries with it a risk; where the Patent Office has reason to believe that a functional limitation is satisfied by the prior art, the burden is shifted to applicants to demonstrate otherwise.  "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Here, as set forth above, this functional language imposing a limitation on the amount of API to be included in the compositions of Claim 1 is, in fact, further narrowed by the limitations of Claim 2 which specify “the API is present in an amount of from about 23% w/w to about 32% w/w.”  See MPEP 608.01(i) (indicating that “[o]ne or more claims may be presented in dependent form, referring back to and further limiting another claim or claims in the same application…”).  As such, applicants claims themselves enumerate a subset of “loading of said API in said pharmaceutical carrier” by further limiting this functionally defined quantity of API in the composition.  Art which renders this range obvious, as Giliyar does, necessarily addresses the newly added functional limitation.
Here, Giliyar predicts an increase in testosterone ester solubility by incorporating hydrophilic and lipophilic surfactants such as polyoxyethylene ethers or fatty acids, which is what applicants data purports to show.  As nothing of the record establishes that anything unexpected is observed by the particular arrangement of art-known elements claimed, they remain obvious.

Conclusion
No Claims stand allowable.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M BASQUILL/Primary Examiner, Art Unit 1613